





THIRD AMENDMENT TO LEASE AGREEMENT
THIS THIRD AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as of
this 26th day of September, 2018, by and between BG SCENIC POINT OFFICE 2, L.C.,
a Utah limited liability company (the “Landlord”), and HEALTHEQUITY, INC., a
Delaware corporation (the “Tenant”).
RECITALS:
A.Landlord and Tenant entered into that certain Lease Agreement dated May 15,
2015, which was amended by that certain First Amendment to Lease Agreement dated
November 3, 2015 (collectively, the “Original Lease”), pursuant to which
Landlord leased to Tenant the second (2nd) and third (3rd) floors of the
Building (as defined in the Lease) (the “Original Leased Premises”).
B.Landlord and Tenant entered into that certain Second Amendment to Lease
Agreement dated September 16, 2016 (the “Second Amendment”; and together with
the Original Lease, collectively, the “Lease”), which added the Third Expansion
Premises (as defined in the Second Amendment) to the Leased Premises and
provided, among other things, that Tenant would pay Common Area Expenses as to
the Third Expansion Premises only on a full-service basis in accordance
Subsection 2(f) of the Second Amendment.
C.Landlord and Tenant now desire to enter into this Amendment to provide that
Tenant will pay Common Area Expenses as to the Third Expansion Premises on the
same terms applicable to the Original Leased Premises.
AGREEMENT:
NOW, THEREFORE, for the foregoing purposes, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree as follows:
1.Recitals; Defined Terms. The Recitals set forth above are incorporated herein
and into the Lease by reference. Capitalized terms used but not defined herein
shall have their meanings set forth in the Lease.
2.Additional Rent for the Third Expansion Premises. Subsection 2(f) of the
Second Amendment is hereby deleted in its entirety. Notwithstanding anything to
the contrary in the Second Amendment, from and after January 1, 2018, the
provisions of Article IV of the Original Lease shall apply to the Third
Expansion Premises to the same extent applicable to the Original Leased
Premises. Tenant’s Proportionate Share of Common Area Expenses is 100%.
3.Basic Annual Rent. From and after January 1, 2018, Subsection 2(d) of the
Second Amendment is hereby deleted in its entirety and replaced with the
following:
“(d)    Basic Annual Rent with respect to the Third Expansion Premises is
initially $18.00 per rentable square foot of the Third Expansion Premises.
Commencing on the first anniversary of the Third Expansion Premises Rent
Commencement Date and on each anniversary of the Third Expansion Premises Rent
Commencement Date thereafter, Basic Annual Rent for the Third Expansion Premises
shall escalate using a two and one-half of one percent (2.5%) annually
compounded rate.”
4.Miscellaneous.
(a)Headings. The captions and headings of the various sections of this Amendment
are for convenience only and are not to be construed as defining or as limiting
in any way the scope or intent of the provisions hereof. Wherever the context
requires or permits, the singular shall include the plural, the plural shall
include the singular, and the masculine, feminine and neuter shall be freely
interchangeable.
(b)Entire Amendment. This Amendment contains all amendments between the Landlord
and Tenant with respect to the matters set forth herein, and no amendment not
contained herein shall be





--------------------------------------------------------------------------------





recognized by Landlord and Tenant. In the event of any amendment or modification
of this Amendment, the amendment or modification shall be in writing signed by
Landlord and Tenant in order to be binding upon Landlord and Tenant. This
Amendment is only for the benefit of Landlord and Tenant, and no third party
shall be entitled to rely on the provisions of this Amendment. In the event of a
conflict between the provisions of this Amendment and the Lease, the provisions
of this Amendment shall control.
(c)Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original. An executed counterpart of this Amendment
transmitted by facsimile shall be equally as effective as a manually executed
counterpart.
(d)Authority. Each individual executing this Amendment does thereby represent
and warrant to each other person so signing (and to each other entity for which
such other person may be signing) that he or she has been duly authorized to
deliver this Amendment in the capacity and for the entity set forth where she or
he signs.
{Signature Page Follows}


IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first above written.
LANDLORD:
BG SCENIC POINT OFFICE 2, L.C., a Utah limited liability company, by its manager



The Boyer Company, L.C., a Utah limited liability company




By:
_______________________

Name:
Title: Manager






TENANT:
HEALTHEQUITY, INC., a Delaware corporation







By: ____________________________        
Its: ____________________________        









